     Case 2:18-cv-02314-JAM-DB Document 32 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS ANDERSON,                                   No. 2:18-cv-2314 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA MEDICAL FACILITY, et
      al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On July 23, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on plaintiff and which contained notice to plaintiff that any objections to the findings
22
     and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to
23
     the findings and recommendations.
24
            The court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
            1. The findings and recommendations filed July 23, 2020, are adopted in full; and
28
                                                         1
     Case 2:18-cv-02314-JAM-DB Document 32 Filed 10/14/20 Page 2 of 2


 1          2. This action shall proceed on the following claims: (1) a First Amendment retaliation

 2   claim against Dr. Michelle DiThomas and Registered Nurse (“RN”) Harris, (2) an Eighth

 3   Amendment medical indifference claim against Dr. DiThomas, RN Harris, Dr. Pai, Dr. Joseph

 4   Bick, and Dr. Loterszstain, and (3) a state law medical malpractice claim against Dr. DiThomas,

 5   RN Harris, Dr. Pai, Dr. Bick, Dr. Loterszstain, Dr. Dhillon, and Dr. Trimbur.

 6          3. All remaining claims and defendants are hereby dismissed.

 7          4. Case to remain open.

 8

 9
      DATED: October 13, 2020                       /s/ John A. Mendez
10
                                                    THE HONORABLE JOHN A. MENDEZ
11                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
